           Case 2:20-cr-00043-JM Document 3 Filed 08/25/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                  No. 2:20-cr-00043-JM-01

CORY GENTRY                                                                    DEFENDANT

                                              ORDER

       The motion filed by the United States to dismiss the information against Cory Gentry in

this matter is GRANTED. (Doc. No. 2) The information in the above referenced case is dismissed

without prejudice and the warrant recalled.

       IT IS SO ORDERED this 25th day of August, 2020.




                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
